DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 29-47 are pending in this application.

Election/Restrictions
Applicant’s election of the species of compound I-12 (structure depicted below for convenience) is acknowledged.

    PNG
    media_image1.png
    95
    317
    media_image1.png
    Greyscale

The elected species represents a compound of formula I:

    PNG
    media_image2.png
    181
    362
    media_image2.png
    Greyscale

wherein:

    PNG
    media_image3.png
    99
    71
    media_image3.png
    Greyscale
 is 3-fluoro-(4-propyn-1-yloxy)-phenyl;
R is hydrogen;
X is fluoro, Y is hydrogen;
p is 1, R3 is 4-methyl; and
R4 and R5 are each hydrogen.
Applicant submits that claims 29-36 and 39-47 read on elected species.

As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 

If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.

If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. See subsection III.C.2, below, for additional guidance.

Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The elected species was found in the prior art.  Accordingly, as per MPEP § 803.02 guidelines the search and examination was limited to elected species.
Claims 37-38 (in full) and claims 29-36, 39-47 (all in part, drawn to a subgenus other than indicated above) is withdrawn from further consideration.

Claim interpretation
In claim 35, in the definition of R2, the recitation “-CCH” is interpreted to represent C2alkynyl group, i.e., -C≡CH, as provided in the specification at page 18, paragraph [0066].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 39, 45 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
In claim 31, many of the rings or ring systems under the definition of A contain “Q” as the ring member, however, there is no definition provided for “Q”.
Claim 39 recites the limitation "X is … cyclopropyl" in lines 1-2.  There is insufficient antecedent basis for this limitation in claim 29 on which claim 39 is dependent.  As per claim 29, the definition of X does not include ‘cycloalkyl’ which is the generic group for cyclopropyl.  The definition of X includes ‘alkyl’, which represents linear or branched hydrocarbyl groups, which is consistent with the definition provided in the specification at page 11, paragraph [0037].
Claim 45 recites the limitation "… -SO2N(R4)(R5) group is … … SO2NH(1-Me-piperidinyl)" in lines 2-3.  There is insufficient antecedent basis for this limitation in claim 29 on which claim 45 is dependent.  The structural representation of SO2NH(1-Me-piperidinyl) is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 and as can be seen from the structural fragment, one of R4 5 is H and the other is 1-methyl-piperidinyl.  Claim 29, however, does not recite that ‘R4 and R5 can be heterocyclyl’.
Claim 47 recites the limitation "R4 and R5 are independently selected from H, -SO2NH2, -SO2NH(CH3), … … -SO2NHC(O)-pentyl" in last three lines of the claim.  There is insufficient antecedent basis for this limitation in claim 29 on which claim 47 is dependent.  The base claim 29 does not recite that ‘R4 and R5 can be aminosulfonyl groups’ such as those provided in the dependent claim 47.  (Further, if claim 47 is amended consistent with claim 45, then the above reason #3 with respect to claim 45 will be applicable).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 29-36, and 39-45 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Li et al., WO 2006/133426 (effective filing date: June 8, 2005).  The instant claim reads on reference disclosed compounds, see structural formula I in page 5 and the corresponding species of VI-60 in page 27.  The compounds are taught to be useful as JAK modulators, see abstract.

    PNG
    media_image5.png
    15
    604
    media_image5.png
    Greyscale

assignee and/or inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,491,732.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are 

    PNG
    media_image6.png
    42
    275
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    28
    255
    media_image7.png
    Greyscale

The reference compounds are taught to be useful as pharmaceutical agents, see claims 4-6.  The instant claims differ by reciting a genus that encompasses the reference claimed compounds and/or structural analogs thereof.
One of ordinary skill in the art would have been motivated to select a compound from the reference claims or structural analogs thereof with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference compound.

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 7,962,290. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially overlap the compounds of the reference claims.  The reference claim 1 is drawn to ‘A method … wherein the training set comprises one or more compounds having the structure: …’, wherein the genus of 2,4-diaminopyrimidine compounds recited in reference claim 1 are structurally identical and/or analogous to the compounds of instant claims.  Further, the reference discloses a specific compound within the genus, see Cpd No. 2 in claim 14.  One of ordinary skill in the art, in order to practice the method of reference claims must first prepare the compounds of reference claims.  Accordingly, one of ordinary skill in the art would be in possession of compounds according to instant claims or structural analogs thereof.


Claims 29-36 and 39-47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,593,082.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claim 1 is drawn to 2,4-pyrimidinediamine compounds and corresponding pharmaceutically acceptable salts.  Claims 2-17 are drawn to ‘A method … comprising administering a compound of formula I’, wherein the structural formula I represents a genus of 2,4-pyrimidinediamine compounds.  The reference compounds are taught to be useful as pharmaceutical agents, see claims 2-17.  The instant claims differ by reciting a genus that encompasses the reference claimed compounds, structural analogs thereof, and/or a genus that overlaps the reference claimed genus of compounds.  One of ordinary skill in the art would have been motivated to select a compound from the reference claims or structural analogs thereof with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference compound.

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,034,881. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims .
One of ordinary skill in the art in possession of reference claimed method comprising compounds having structure as recited in reference claims, would have been motivated to select any of the species from the reference claims or the structural analogs thereof, with the reasonable expectation that such structurally analogous compounds would be useful as pharmaceutical agents.

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,730,930. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially overlap the compounds of the reference claims.  The reference claim 1 is drawn to ‘A method … comprising administering a compound …’, wherein the 2,4-diaminopyrimidine compound recited in reference claim 1 is structurally analogous to the compounds within the genus recited in instant claims.  One of ordinary skill in the art, in order to practice the method of reference claims must first prepare the compound recited in reference claims.  Accordingly, one of ordinary skill in the art would be in possession of compounds according to instant claims, .
One of ordinary skill in the art in possession of reference claimed method comprising a compound having structure as recited in reference claims, would have been motivated to select compound from the reference claims or the structural analogs thereof, with the reasonable expectation that such structurally analogous compounds would be useful as pharmaceutical agents.

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,497,279. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially overlap the compounds of the reference claims.  The reference claim 1 is drawn to ‘A method … comprising administering a therapeutically effective amount of a compound of formula I and/or formula II …’, wherein the 2,4-diaminopyrimidine compounds recited in reference claim 1 are structurally analogous to the compounds within the genus recited in instant claims.  One of ordinary skill in the art, in order to practice the method of reference claims must first prepare the compounds of reference claims.  Accordingly, one of ordinary skill in the art would be in possession of compounds according to instant claims, including a genus such as that recited in instant claims which encompasses reference compounds and structural analogs thereof.
One of ordinary skill in the art in possession of reference claimed method comprising compounds having structure as recited in reference claims, would have been motivated to select any of the species from the reference claims or the structural analogs thereof, with the reasonable 

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,268,851.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claim 1 is drawn to 2,4-pyrimidinediamine compounds represented by structural formula I wherein the phenyl group at the 2-position of the pyrimidine is substituted by -SO2NR4R5 group; claims 2-12 are drawn to subgenus of formula I; claims 13 is directed to specific compounds; and claim 14 is drawn to pharmaceutical composition comprising the compounds.  The reference compounds are taught to be inhibitors of the JAK pathway and useful pharmaceutical agents, see reference disclosure col. 1.  The instant claims differ by reciting a genus that encompasses the reference claimed compounds, structural analogs thereof, and/or a genus that overlaps the reference claimed genus of compounds.  One of ordinary skill in the art would have been motivated to select a compound from the reference claims or structural analogs thereof with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference compound.

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,420,659.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to ‘A method … comprising administering to a subject a compound of formula I’, wherein the structural formula represents a genus of 2,4-pyrimidinediamine compounds wherein the 2NR4R5 group.  The reference compounds are taught to be useful as pharmaceutical agents, see claims 1-13.  One of ordinary skill in the art, in order to practice the method of reference claims must first prepare the compounds of reference claims.  Accordingly, one of ordinary skill in the art would be in possession of compounds according to instant claims, including a genus such as that recited in instant claims which encompasses reference compounds and structural analogs thereof.  The instant claims differ by reciting a genus that encompasses the reference claimed compounds, structural analogs thereof, and/or a genus that overlaps the reference claimed genus of compounds.  One of ordinary skill in the art would have been motivated to select a compound from the reference claims or structural analogs thereof with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference compound.

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,415,365.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claim 1 is drawn to 2,4-pyrimidinediamine compounds represented by formula I; claims 2-4 are drawn to subgenus of formula I; claim 5 is drawn to 2,4-pyrimidinediamine compounds; and claims 6-8, 12-16, 19-20 are drawn to ‘A method … comprising administering a compound of formula I’.  The reference compounds are taught to be useful as pharmaceutical agents, see claims 6-20.  The instant claims differ by reciting a genus that encompasses the reference claimed compounds, structural analogs thereof, and/or a genus that overlaps the reference claimed genus of compounds.  One of ordinary skill in the art would have been motivated to select a compound 

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,399,472.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claim 1 is drawn to 2,4-pyrimidinediamine compounds represented by formula III; claims 2 is drawn to subgenus of formula I; claim 5 is drawn to 2,4-pyrimidinediamine compounds; and claims 3-4 are drawn to ‘A method … comprising administering a compound of formula III’.  The reference compounds are taught to be useful as pharmaceutical agents, see claims 3-4.  The instant claims differ by reciting a genus that encompasses the reference claimed compounds, structural analogs thereof, and/or a genus that overlaps the reference claimed genus of compounds.  One of ordinary skill in the art would have been motivated to select a compound from the reference claims or structural analogs thereof with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference compound.

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 7,915,273.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to compounds and corresponding pharmaceutical composition (relevant portion from reference depicted below for convenience):

    PNG
    media_image8.png
    99
    270
    media_image8.png
    Greyscale

The reference compounds are taught to be useful as pharmaceutical agents, see claim 2 and the reference disclosure in col. 8.  The instant claims differ by reciting a genus that encompasses the reference claimed compounds and/or structural analogs thereof.
One of ordinary skill in the art would have been motivated to select a compound from the reference claims or structural analogs thereof with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference compound.

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,481,654.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claim 1 is drawn to 2,4-pyrimidinediamine compounds represented by structural formula therein; claims 2-15 are drawn to subgenus of formula I; and claims 16-19 are drawn to ‘A method … comprising administering a compound of claim 1’.  The reference compounds are taught to be useful as pharmaceutical agents, see claims 16-19.  The instant claims differ by reciting a genus that encompasses the reference claimed compounds, structural analogs thereof, and/or a genus that overlaps the reference claimed genus of compounds.  One of ordinary skill in the art would have been motivated to select a compound from the reference claims or structural analogs thereof with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference compound.
Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,962,643.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claim 1 is drawn to 2,4-pyrimidinediamine compounds represented by structural formula I; claims 2-10, 12-17 are drawn to subgenus of formula I; claim 11 and 18 are drawn to specific 2,4-pyrimidinediamine compounds; and claims 20-24 are drawn to ‘A method … comprising administering a compound of claim 1’.  The reference compounds are taught to be useful as pharmaceutical agents, see claims 19-25.  The instant claims differ by reciting a genus that encompasses the reference claimed compounds, structural analogs thereof, and/or a genus that overlaps the reference claimed genus of compounds.  One of ordinary skill in the art would have been motivated to select a compound from the reference claims or structural analogs thereof with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference compound.

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,920,041.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claim 1 is drawn to 2,4-pyrimidinediamine compounds represented by structural formula IA wherein the phenyl group at the 2-position of the pyrimidine is substituted by R2a to R2d substituents and these substituents include an aminosulfonyl group, see definition of Rb which includes –SO2N(Re)2 group.  The reference compounds are taught to be inhibitors of the JAK pathway and useful pharmaceutical agents, see reference disclosure col. 1.  The instant claims differ by reciting a genus that encompasses the reference claimed compounds, structural analogs thereof, 

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,479,783.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claim 1 is drawn to 2,4-pyrimidinediamine compounds represented by structural formula IA wherein the phenyl group at the 2-position of the pyrimidine is substituted by R2a to R2d substituents and these substituents include an aminosulfonyl group, see definition of Rb which includes –SO2N(Re)2 group; claim 2 is drawn to subgenus of formula IA; claims 3 and 4 are drawn to pharmaceutical composition comprising the compounds of claims 1 and 2; and claims 5-6 are drawn to ‘A method … comprising administering a compound of claims 1 or 2’.  The instant claims differ by reciting a genus that encompasses the reference claimed compounds, structural analogs thereof, and/or a genus that overlaps the reference claimed genus of compounds.  One of ordinary skill in the art would have been motivated to select a compound from the reference claims or structural analogs thereof with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference compound.

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24, and 46 of U.S. Patent No. 8,324,200.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claim 1 is drawn to 2,4-pyrimidinediamine compounds represented by structural formula I wherein the phenyl group at the 2-position of the pyrimidine is substituted by R2a to R2d substituents and these substituents include an aminosulfonyl group, see definition of Rb which includes –SO2N(Re)2 group; claims 2-24 are drawn to subgenus of formula I; claim 46 is drawn to pharmaceutical composition comprising the compounds.  The reference compounds are taught to be inhibitors of the JAK pathway and useful pharmaceutical agents, see reference disclosure col. 1.  The instant claims differ by reciting a genus that encompasses the reference claimed compounds, structural analogs thereof, and/or a genus that overlaps the reference claimed genus of compounds.  One of ordinary skill in the art would have been motivated to select a compound from the reference claims or structural analogs thereof with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference compound.

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,735,400.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to ‘A method … comprising administering a compound of formula I’, wherein the structural formula I represents a genus of 2,4-pyrimidinediamine compounds.  Also, see claim 2 and formula IA, and IA1.  The structural formula I wherein the phenyl group at the 2-position of the pyrimidine is substituted by R2 substituents and these substituents include an aminosulfonyl b which includes –SO2N(Re)2 group.  The reference compounds are taught to be useful as pharmaceutical agents, see claims 1-24.  One of ordinary skill in the art, in order to practice the method of reference claims must first prepare the compounds of reference claims.  Accordingly, one of ordinary skill in the art would be in possession of compounds according to instant claims, including a genus such as that recited in instant claims which encompasses reference compounds and structural analogs thereof.  The instant claims differ by reciting a genus that encompasses the reference claimed compounds, structural analogs thereof, and/or a genus that overlaps the reference claimed genus of compounds.  One of ordinary skill in the art would have been motivated to select a compound from the reference claims or structural analogs thereof with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference compound.

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,575,165.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to ‘A method … comprising administering to a subject a compound of formula: …’, wherein the structural formula represents a genus of 2,4-pyrimidinediamine compounds wherein R5 represents a substituted aryl.  As can be seen from the reference disclosed compounds 8 and 9 (see col. 47-48), the genus of the structural formula of claim 1 includes phenyl substituted by aminosulfonyl group.  The reference compounds are taught to be useful as pharmaceutical agents, see claims 1-3.  One of ordinary skill in the art, in order to practice the method of reference claims must first prepare the compounds of reference claims.  Accordingly, one of 

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,421,752. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to ‘a compound of formula V’ wherein the structural formula V in the reference claims is structurally analogous to the structural formula I recited in instant claims.  The relevant portion of reference claim is depicted below for convenience:

    PNG
    media_image9.png
    344
    271
    media_image9.png
    Greyscale
	
    PNG
    media_image10.png
    187
    265
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    162
    257
    media_image11.png
    Greyscale

As can be seen from the reference claim 1 (depicted above), the formula V of reference claims has a bicyclic ring attached via -N(R)- to the 4-position of the pyrimidine ring, wherein the bicyclic ring substituted by R7 and further optionally by additional substituents.  In the analogous position, the instantly claimed compounds of formula I have ring A, attached to the pyrimidine ring via -N(R)- wherein ring A definition includes, among others, heteroaryl or heterocyclic groups including bicyclic ring systems, substituted by –(R2)q.  As can be seen from the above, the compounds recited in instant claims either fall within the genus of reference claims and/or are structurally analogous to compounds recited in reference claims.  The reference claims provide that the compounds of formula V are used in ‘method of inhibiting JAK kinase’ (claims 7-9); ‘method of inhibiting signal transduction’ (claim 10); and ‘method of treating or preventing’ various diseases (see claims 11-14).  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims and/or use the compounds in any of the methods taught by the reference, including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.

Claims 29-36 and 39-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,732,073. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to ‘a compound of formula V’ wherein the structural formula V in the reference claims is structurally analogous to the structural formula I recited in instant claims.  The relevant portion of reference claim is depicted below for convenience:

    PNG
    media_image12.png
    327
    271
    media_image12.png
    Greyscale
	
    PNG
    media_image13.png
    221
    266
    media_image13.png
    Greyscale
		
As can be seen from the reference claim 1 (depicted above), the formula V of reference claims has a bicyclic ring attached via -N(R)- to the 4-position of the pyrimidine ring, wherein the bicyclic ring substituted by R7 and further optionally by additional substituents.  In the analogous position, the instantly claimed compounds of formula I have ring A, attached to the pyrimidine ring via -N(R)- wherein ring A definition includes, among others, heteroaryl or heterocyclic groups including bicyclic ring systems, substituted by –(R2)q.  As can be seen from the above, the compounds recited in instant claims either fall within the genus of reference claims and/or are structurally analogous to compounds recited in reference claims.  The reference claims provide that the compounds of formula V are used in ‘method of inhibiting JAK kinase’ (claim It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims and/or use the compounds in any of the methods taught by the reference, including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.

Claims 29-36 and 39-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-14, 16, 18-19, 30-31, 33-43 of copending Application No. 14/163,948 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claim 1 is drawn to ‘A composition … comprising … … a compound having a formula: 
    PNG
    media_image14.png
    70
    278
    media_image14.png
    Greyscale
’.  The reference claim 30 is directed to ‘A method, comprising administering a compound …’ wherein the compound is same as that depicted in claim 1.  The instant claims encompass the compound recited in reference claims, as well as the structural analogs thereof.  One of ordinary skill in the art, in order to prepare the reference claimed composition and/or practice the method of reference claims must first prepare the compounds of reference claims.  Accordingly, one of ordinary skill in the art would be in possession of compounds according to instant claims, including a genus such as that recited in 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29-36 and 39-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 7-20 of copending Application No. 16/551,393 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claim 1 is drawn to 2,4-pyrimidinediamine compounds represented by structural formula I, which is structurally analogous to formula I of instant claims.  Further, reference claims 2-4, 7-8 are drawn to subgenus of formula I; claim 9 recites specific compounds; and claims 10-20 are drawn to ‘a method comprising administering the compounds’.  The reference compounds are taught to be inhibitors of the JAK pathway and useful pharmaceutical agents, see reference see claims 10-20.  The instant claims differ by reciting a genus that encompasses the reference claimed compounds, structural analogs thereof, and/or a genus that overlaps the reference claimed genus of compounds.  One of ordinary skill in the art would have been motivated to select a compound from the reference claims or structural analogs thereof with the reasonable expectation that such structurally analogous compounds 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Note:	The double patenting rejections applied above are based on the elected species and/or the subgenus indicated under the Election/Restriction section.  Additional issued patents that encompass the withdrawn parts of instantly claimed invention may be uncovered in future, for example, when search is updated, that may require double patenting rejections to be made in this application.

Receipt is acknowledged of the Information Disclosure Statement filed on May 6, 2019 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

May 16, 2021